Title: To George Washington from John Graff, 21 October 1793
From: Graff, John
To: Washington, George


          
            Sir,
            [Pennsylvania] October 21. 1793
          
          Your Excellency will no doubt before the receipt of this be informed of the death of
            the late naval Officer Fred. Phile—Having had the honor to represent
            the Collector of the District of Pennsylvania (whose name is in the list inclosed) since
            the Year 1784 untill this date under the regulations of sd state & since under our
            happy Constitution I trust with Integrity am emboldened to sollicit a nomination for the
            Office above named—Almighty God having visited the City
            of Philada with a great Calamity prevents me at this time to offer recommendations such
            as I hope would be satisfactory, the Citizen in the mercantile line being dispersed in
            this & neighboring States, shall take the liberty of forwarding further
            recommendations as soon as may be—With great Respect
            & Esteem am Your Excellencys Most Obt huml. Servt
          
            John Graff
          
        